m -&
                                 ELECTRONIC RECORD




COA #14-13-00630-CR                       OFFENSE: Poss with Intent to Deliver a Controlled Substance


STYLE: Lash Adarrin Scott v The State of Texas              COUNTY: Harris


COA DISPOSITION: Affirmed as Reformed                       TRIAL COURT: 183rd District Court

DATE: December 23, 2014     Publish: No                      TC CASE #: 1371641




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Lash Adarrin Scott v The State of Texas


CCA#


         P£0 S£                      Petition       CCA Disposition:         J**«-/5"
FOR DISCRETIONARY REVIEW IN CO\IS:                  DATE:

                                                    JUDGE:

DATE:        ^y/^/^/LT                              SIGNED:                       PC:

JUDGE:          fjA UM>i^n^                         PUBLISH:                      DNP:




                                                                                          MOTION FOR


                                                            FOR REHEARI NG IN CCA IS:


                                                         JUDGE:


                                                                                  ELECTRONIC RECORD